In an action to partition real property, the defendant Dorothy Daly Van Dam appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), dated December 6, 2002, which, upon the plaintiffs’ motion for summary judgment and her cross motion for summary judgment, referred the matter to a referee to ascertain whether there was a creditor who was not a party “who has a lien on the undivided share or interest of any party.”
Ordered that the appeal is dismissed, with one bill of costs to the respondents appearing separately and filing separate briefs.
The order of reference, which was to aid in the disposition of a motion and cross motion, did not decide the motion and cross motion and did not affect a substantial right (see CPLR 5701 [a] [2] [v]). Therefore, the order is not appealable as of right, and we decline to grant leave to appeal (see Security Natl. Servicing Corp. v Liebowitz, 281 AD2d 615 [2001]; Civic Assn, at Roslyn Country Club v Levitt & Sons, 143 AD2d 385 [1988]; Liebling v Yankwitt, 109 AD2d 780 [1985]; Astuto v New York Univ. Med. Ctr., 97 AD2d 805 [1983]; Bagdy v Progresso Foods Corp., 86 AD2d 589 [1982]). Ritter, J.P., H. Miller, Goldstein and Mastro, JJ., concur.